Citation Nr: 0844188	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-38 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case was the subject of an April 2005 hearing before the 
undersigned Veterans Law Judge, and of a Board remand dated 
in December 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As the Board noted in its December 2006 remand of this 
matter, by written correspondence received in April 2005 the 
veteran raised claims of entitlement to increased evaluations 
for her service-connected cervical spine degenerative joint 
disease disability, right knee disability, and valvular heart 
disease disability.  She also raised a claim for entitlement 
to service connection for left knee disability, to include as 
secondary to her service-connected right knee disability.  In 
its December 2006 remand, the Board found that these claims 
were inextricably intertwined with the appealed issue of 
entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  As a result, the Board requested that the claims be 
developed and adjudicated prior to appellate consideration of 
the veteran's claim for a TDIU.  Although some development 
has taken place, there is no indication in the claims files 
that the pending claims of increased evaluations for service-
connected cervical spine degenerative joint disease 
disability, right knee disability, or valvular heart disease 
disability, or entitlement to service connection for a left 
knee disability, have been adjudicated.  Adjudication of 
these inextricably intertwined claims would be useful in the 
Board's consideration of the appealed issue of entitlement to 
a TDIU.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders).

Additionally, as the veteran's representative noted in an 
October 2008 Appellant's Post-Remand Brief, in its December 
2006 remand of this matter the Board requested that, after 
other required development had been completed, the veteran 
should be afforded a VA examination including a clinical 
opinion by an appropriate medical specialist for the purpose 
of ascertaining whether the veteran's service-connected 
disabilities have rendered her unable to work or unemployable 
for VA compensation purposes.  The veteran has not been 
afforded such an examination and opinion, which would be 
useful in adjudication of the veteran's claim for a TDIU.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the veteran's 
claims for an increased evaluation for 
her service-connected cervical spine 
degenerative joint disease disability, 
right knee disability and valvular heart 
disability.  Also develop and adjudicate 
her claim for entitlement to service 
connection for left knee disability, to 
include as secondary to right knee 
disability.  

For any VA examination conducted, all 
necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should provide a complete rationale for 
any opinion expressed.

If a timely notice of disagreement is 
received subsequent to issuance of 
notice to the veteran of adjudication of 
any of these claims, the veteran and her 
representative should be issued a 
statement of the case and be afforded 
the appropriate period of time to 
respond.  The veteran and her 
representative should be specifically 
advised of the need to timely submit a 
timely notice of disagreement and 
substantive appeal to complete any 
potential appeals with respect to the 
aforementioned issues.

2.  After undertaking any further 
development deemed essential, in 
addition to that specified above, the 
veteran
should be afforded a VA examination and 
clinical opinion by an appropriate 
medical specialist for the purpose of 
ascertaining whether the veteran's 
service-connected disabilities have 
rendered her unable to secure or follow 
a substantially gainful occupation as a 
result of service-connected 
disabilities.

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should provide a complete rationale for 
any opinion expressed.

3.  Thereafter, readjudicate the issue of 
entitlement to a TDIU.  If the benefit 
sought remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




